McFarland, J.,
concurring in part and dissenting in part: I concur with the majority opinion except for its discussion and conclusions relative to K.S.A. 60-904(c) and K.S.A. 75-4334.
As the majority opinion correctly notes, the common law prohibits strikes by public employees. Such a strike is, per se, unlawful. The anti-injunction provision contained in K.S.A. 60-904(c) is, therefore, inapplicable and a public employee strike is an unlawful act rather than a labor dispute.
The enactment of the Kansas Public Employer-Employee Relations Act (PERA), K.S.A. 75-4321 et seq., grants a public employer the right, at its option, to elect to come under the act. K.S.A. 75-4333(c)(5) makes it a prohibited practice for a public employee under the act to engage in a strike and thereby continues the common law relative thereto. K.S.A. 75-4334(a) states any controversy concerning prohibited practices may be submitted to the Public Employee Relations Board (PERB). K.S.A. 75-4334(c) provides:
“(c) The board is hereby authorized to file a petition in the district court to enforce its final orders until such time as they are modified or set aside by the court. The procedures for obtaining injunction and allied remedies shall be as set *302forth in the code of civil procedure, except that the provisions of K.S.A. 60-904 shall not control injunction actions arising out of public employer-employee relations under this act.”
I do not believe the enactment of the Kansas Public Employer-Employee Relations Act has any effect on public employers and employees not under the act. K.S.A. 75-4334(c), as pertinent herein, only results in assuring that public employers coming within the act are on the same footing as those not under the act — that is, K.S.A. 60-904(c) is inapplicable to any public employee strike.